Filed 12/20/22 P. v. Bryant CA2/1
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                         DIVISION ONE

 THE PEOPLE,                                                    B319417

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. A648829)
           v.

 STANFORD BRYANT,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Ricardo R. Ocampo, Judge. Affirmed.
      Stratton S. Barbee, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Thomas C. Hsieh, Deputy
Attorneys General, for Plaintiff and Respondent.

                    _________________________________________
       Stanford Bryant appeals from an order denying his petition
for resentencing under section 1172.6 of the Penal Code.1 We
affirm.

           FACTUAL AND PROCEDURAL SUMMARY
      A.    Background
       In 1989, a jury convicted Bryant of one count of second
degree murder. (§ 187, subd. (a).) The jury also found not true
an allegation that a principal in the offense was armed with a
firearm. The court sentenced Bryant to prison for 15 years to
life, and imposed certain fines and assessments.2 In 1991, we
affirmed the judgment in an unpublished opinion. (People v.
Jackson et al. (Nov. 27, 1991, B048982) (Jackson et al.).)
       In January 2019, Bryant filed a petition for resentencing
under former section 1170.95, the predecessor to section 1172.6.
In February 2020, the trial court summarily denied the petition
on the ground that Bryant failed to establish a prima facie case
for relief. We reversed. (People v. Bryant (Apr. 8, 2021, B305785)
[nonpub. opn.] (Bryant).) We explained that “[b]ecause the
record of conviction does not refute as a matter of law Bryant’s
statement that he was convicted based on the natural and
probable consequences doctrine, the trial court erred in
summarily denying his petition.” We directed the trial court



      1Subsequent unspecified statutory references are to the
Penal Code.
      2 The jury found Bryant’s co-defendant, Calvin Jackson,
guilty of first degree murder and, as to Jackson, found true that
he personally used a firearm during the commission of the crime.
Jackson was sentenced to 25 years to life, plus two years.




                                2
to issue an order to show cause and conduct a hearing in
accordance with former section 1170.95, subdivisions (c) and (d).
We “express[ed] no opinion on Bryant’s ultimate entitlement to
relief following a hearing.” (Bryant, supra, B305785.)
       After remand, the trial court set the matter for an order
to show cause hearing. Bryant was represented by counsel
throughout the post-remand proceedings.
       At the evidentiary hearing, the prosecution provided the
court with an electronic copy of the reporter’s transcript from
Bryant’s 1989 trial and the clerk’s transcript from Bryant’s direct
appeal from the judgment.3 Bryant did not object. Neither the
prosecution nor the defense introduced witnesses or other
evidence.
      B.    The Record of Bryant’s Conviction
      The following is our summary of the evidence presented to
the jury in the 1989 trial, which was before the court in the 2022
evidentiary hearing.4

      3  The prosecution provided the documents to the trial court
on “a disc,” and neither paper documents nor the electronic media
were initially part of our record on appeal. The Attorney General
requested that we take judicial notice of our file in Bryant’s direct
appeal (Jackson et al., supra, B048982), including the reporter’s
transcripts in that case. We informed the Attorney General
that our record in that 30-year-old case had been destroyed and
requested the Attorney General lodge with this court and provide
to Bryant’s counsel the record in Bryant’s direct appeal in a
digital format. The Attorney General has done so. Bryant did
not object to the request for judicial notice, and we granted it.
      4
     In accordance with our standard of review, in
summarizing the evidence, we resolve all evidentiary conflicts




                                 3
       In 1988, Bryant and codefendant Calvin Jackson were
members of the Palm and Oak Gangster Crips gang (Palm and
Oak). Palm and Oak was at that time allied with the Fronthood
Crips gang (Fronthood). Fronthood and Palm and Oak were
rivals of Compton Neighborhood Crips gang (N-Hood). N-Hood
was allied with another gang, the Kelly Park Crips.
       On July 4, 1988, Fronthood gang member Antoine
Hill, known as Tidy Bo, was killed near the Palm and Oak
neighborhood where he lived. Gwen McElroy, a member of
Palm and Oak, was Hill’s girlfriend at the time. Palm and
Oak members considered N-Hood responsible for Hill’s death.
According to a prosecution gang expert, because Kelly Park Crips
is allied with N-Hood, they might also view Kelly Park Crips
as responsible.
       On July 26, 1988, Gary Brown and a Kelly Park Crips
member, Dario Downing, were at a house in Lynwood with
Desary Harris, Monique Cook, Neiko White, Nicole Hunter, and
Tanisha Wilson, among others. That evening, McElroy spoke
with Cook and Harris by telephone and asked why they had
“those N-Hoods” at their house. Cook told McElroy that there
were “no N-Hoods” at the house. McElroy insisted that there
were, and told Cook that her “homeboys will be over there in five
minutes.” Cook responded by saying she would go to McElroy’s
house to fight her.
       By the time Cook walked outside the house to drive to
McElroy’s, a Cadillac had pulled up and parked in front of the



and draw all legitimate and reasonable inferences in favor of
the trial court’s decision. (Coffey v. Shiomoto (2015) 60 Cal.4th
1198, 1217; People v. Collom (2020) 52 Cal.App.5th 35, 41.)




                                 4
house. Bryant, Jackson, and two other men got out of the car.
Other men arrived in a Chevrolet Chevette. Cook walked toward
her car and Harris walked from inside the house to the driveway.
      One of the men who got out of the Cadillac asked Cook,
“ ‘Who’s in the house?’ ” Cook said, “ ‘I don’t know. Go see for
yourself.’ ” Bryant asked where are the N-Hoods. Harris told
him there were no N-Hoods there.
      As Cook walked toward her car, two of the men walked past
her toward the back of the house while Bryant and another man
followed Cook to her car. As Cook tried to enter her car, Bryant
grabbed her, slapped her face, hit her with a closed fist, and
choked her.5 Cook walked back toward the front of the house and
Bryant followed about 20 feet behind her.
      Meanwhile, Brown, Downing, and several others were in
a bedroom near the back of the house. Jackson stuck his head
inside the window of the room and asked where are the “N-Hoods
at?” Downing denied that there were any N-Hoods in the house
and said, “ ‘This is Kelly Park Crips.’ ” Jackson said, “ ‘Fuck
Kelly Park Crips. This is Palm and Oak.’ ” Jackson then left
the window and ran toward the front of the house and the street.




     5 Cook did not identify Bryant as the person who assaulted
her, and when asked at trial if she saw anyone in the courtroom
who was at the Lynwood house “that day,” she responded,
“No.” The trial court’s finding that Bryant was the person who
assaulted Cook is supported, however, by Harris’s testimony that
she saw Bryant choking Cook, Cook’s testimony that the person
who assaulted her is the person who chased after Downing after
the shooting, and Downing’s testimony that Bryant is the person
who chased after him.




                               5
Downing and Brown briefly discussed getting into a fight with
the interlopers, unaware that the opponents may have guns.
       Outside the front of the house, a witness saw a man run
to the Cadillac, pull a rifle from the front seat of the car, and run
back toward the back of the house. People inside the house began
yelling, “ ‘They got guns. They got guns,’ ” and someone yelled
they “got [an] AK” or “ ‘it’s an A.K. gun.’ ”
       Jackson and two or three other men gathered at the rear
of the house. Jackson held a rifle and carried a handgun in the
waistband of his pants. The men kicked in the back door, and
Jackson shot Brown three times in a hallway inside the house.
According to a medical examiner, one shot, to Brown’s head,
was “immediately fatal.” A firearms examiner concluded that
the bullets were fired from a semiautomatic AK-47 or similar
rifle.
       About the time the shooting occurred, Cook had returned
to the front door of the house after Bryant’s assault against her.
       When Downing heard the gunshots, he turned and saw
three men at the back end of the hallway. He then ran through
the house, past Cook, and out the front door, where he ran
into Bryant on the front porch and pushed him out of the way.
Bryant then chased after Downing.
       Downing jumped over a chain link fence or gate in the
front yard of the house, while Bryant grabbed at his clothing.
Downing, however, was able to get away.




                                 6
       Jackson, meanwhile, ran back to the Cadillac, where he put
the rifle in the front seat or the trunk of the car. He and his
companions then fled in the Cadillac and the Chevette.6
       The District Attorney charged Bryant and Jackson with
murder and they were tried together. The jury was instructed
on the natural and probable consequences doctrine7 and the
prosecutor relied on that theory in her closing argument.8 As


      6No one identified Bryant as a person who fled in either
the Cadillac or the Chevette.
      7 The court’s instruction concerning the natural and
probable consequences doctrine, CALJIC former No. 302, did not
specify a target crime. The court gave the following instruction:
“One who aids and abets is not only guilty of the particular crime
that to [his] knowledge [his] confederates are contemplating
committing, but [he] is also liable for the natural and probable
consequences of any criminal act that [he] knowingly and
intentionally aided and abetted. You must determine whether
the defendant is guilty of the crime originally contemplated, and,
if so, whether the crime charged [in [c]ount[ ] I] was a natural
and probable consequence of such originally contemplated crime.”
      8 The prosecutor explained the natural and probable
consequences doctrine to the jury as follows: “If you say, well,
what if he didn’t know he was going to kill? Maybe they had that
assault rifle, but they were just going to show up and show how
hot Palm and Oak is or whatever. It’s a natural and probable
consequence if you go to a house and you’re asking or you’re
calling out gang names, and you’re looking for someone. You’re
viewed as an enemy, and you go there with an assault rifle. It’s a
natural probable consequence that, when an assault rifle is fired,
someone will be killed, and that’s all you need to establish aiding
and abetting, and that’s all you need to find the defendant Bryant
guilty of the first degree murder.”




                                7
noted above, the jury found Bryant guilty of second degree
murder and found the firearm allegation not true.

      C.    The Trial Court’s Ruling on Bryant’s Petition
            for Resentencing
       At the evidentiary hearing on Bryant’s petition for
resentencing, the court stated that it had “gone through
the entire record of conviction” and “looked at the appellate
opinions . . . for procedural history only.” The court stated
that it was acting “as an independent fact finder in this case to
determine whether beyond a reasonable doubt that . . . Bryant is
guilty under the current [sections] 188 and 189 in the murder of
the victim, Gary Brown.” The court denied the petition because
“the evidence in this case shows beyond a reasonable doubt . . .
Bryant is guilty of murder, guilty of directly aiding and abetting
this murder.”
       The court explained: “The only reasonable conclusion
that this court can find factually and what was evidence here
is that there was a concerted action between . . . Bryant and . . .
Jackson and the two other unidentified individuals. They all
had a motive, a motive to retaliate against the gang member or
a gang that had killed one of their own. And the only reasonable
interpretation can be that the motive was to kill a rival gang
member[,] which they did. His actions going to, looking for
N-Hood, his actions going to the scene, his actions also as they
escaped together after the shooting, the court finds that the
records show that beyond a reasonable doubt [appellant] is
in fact guilty of murder even as the law is written today under
[sections] 188 and 189 made effective . . . January 1st of 2019.”
       Bryant timely appealed.




                                 8
                          DISCUSSION
      A.    Trial Court Standards Under Section 1172.6
       Senate Bill No.1437 (Reg. Sess. 2017−2018) (Stats.
2018, ch. 1015, § 4, pp. 6675-6677), which enacted former
section 1170.95, the predecessor to section 1172.6, “created a
special procedural mechanism for those convicted [of murder]
under the former law to seek retroactive relief under the law as
amended.” (People v. Strong (2022) 13 Cal.5th 698, 708.) Among
other changes to the law of murder, the required mental state
of malice, except under circumstances not applicable here,
can no longer “be imputed to a person based solely on his or
her participation in a crime.” (§ 188, subd. (a)(3); Stats. 2018,
ch. 1015, § 2, p. 6675.) The statute thus effectively “eliminated
aiding and abetting murder liability under the natural and
probable consequences theory.” (People v. Gentile (2020)
10 Cal.5th 830, 848 (Gentile); see People v. Offley (2020) 48
Cal.App.5th 588, 595 [“the natural and probable consequences
doctrine can no longer support a murder conviction”].)
       Senate Bill No. 1437 did not, however, eliminate “all
aiding and abetting murder liability.” (Gentile, supra, 10 Cal.5th
at p. 848.) Direct aiding and abetting liability for murder
remains a viable theory “because a direct aider and abettor
to murder must possess malice aforethought.” (Ibid.) Because
malice may be either express or implied (§ 188, subd. (a)), a direct
aider and abettor of murder acts with the requisite mental state
if he or she acts with either the intent to kill or with knowledge
that the perpetrator intends to commit “a life-endangering act,”
with the intent to aid the perpetrator in the commission of the
act, with knowledge that the act is dangerous to human life, and
in conscious disregard for human life. (People v. Powell (2021) 63




                                 9
Cal.App.5th 689, 713 (Powell); see People v. Maldonado (Dec. 8,
2022, A161817) ___ Cal.App.5th ___ [2022 Cal.App. Lexis 1002
at p. *9] [“[d]irect aiding and abetting an implied malice murder
remains a valid theory” of murder]; accord, People v. Vizcarra
(2022) 84 Cal.App.5th 377, 391−392, petn. for review pending,
petn. filed Nov. 28, 2022, S277466.)
       When, as here, a court issues an order to show cause
and holds an evidentiary hearing pursuant to section 1172.6,
subdivision (d), the court acts “as an independent fact finder”
in determining whether the petitioning defendant is entitled
to relief. (People v. Garrison (2021) 73 Cal.App.5th 735, 745
(Garrison).)9 At the hearing, the prosecution bears the burden of
proving beyond a reasonable doubt that the defendant “is guilty
of murder or attempted murder” under the law as amended by
Senate Bill No. 1437. (§ 1172.6, subd. (d)(3); see Garcia, supra,
82 Cal.App.5th at p. 966.) The court may consider evidence
previously admitted at the petitioner’s trial that is admissible
under current law, and the parties may offer new or additional


      9 Bryant contends that the prosecution must “show, beyond
a reasonable doubt, that the jury [in his original trial] convicted
[him] based on some theory other than the felony murder rule or
the natural and probable consequences theory.” The contention
is without support in the statutory text and contrary to case law.
(See Garrison, supra, 73 Cal.App.5th at p. 745 [trial court acts
“as an independent fact finder, to determine beyond a reasonable
doubt whether defendant is guilty of murder under a valid theory
of murder”]; accord, People v. Henley (Dec. 5, 2022, D079001)
___ Cal.App.5th ___ [2022 Cal.App. Lexis 988 at p. *21]; People v.
Garcia (2022) 82 Cal.App.5th 956, 966 (Garcia); People v. Vargas
(2022) 84 Cal.App.5th 943, 951 (Vargas).) We reject the
argument.




                                10
evidence. (§ 1172.6, subd. (d)(3).) If the prosecution fails to
sustain its burden of proof, the prior conviction is vacated and
the defendant is resentenced on any remaining charges. (Ibid.)
       When the court holds an evidentiary hearing pursuant
to section 1172.6, subdivision (d), and concludes that the
prosecution has satisfied its burden of proof, “the reviewing court
applies the substantial evidence standard to the superior court’s
findings.” (Vargas, supra, 84 Cal.App.5th at p. 951; accord,
People v. Ramirez (2021) 71 Cal.App.5th 970, 985.) Under
this standard, “ ‘ “we review the entire record in the light most
favorable to the judgment to determine whether it contains
substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of
fact could find the defendant guilty beyond a reasonable doubt.”
[Citation.] We determine “whether, after viewing the evidence in
the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond
a reasonable doubt.” [Citation.] In so doing, a reviewing court
“presumes in support of the judgment the existence of every fact
the trier could reasonably deduce from the evidence.” ’
[Citations.]” (Vargas, supra, 84 Cal.App.5th at p. 951.)
       Here, there is substantial evidence to support the court’s
determination that Bryant is guilty of murder as a direct aider
and abettor under the law as amended by Senate Bill No. 1437.
The court, as fact finder in this case, could reasonably conclude
that the incident on July 26, 1988 at the Lynwood house was
an act of revenge for the killing of Antoine Hill approximately
three weeks earlier. Hill was a member of Fronthood, a gang
allied with Palm and Oak, and the boyfriend of McElroy, a
member of Palm and Oak. According to a prosecution gang




                                11
expert, members of Palm and Oak considered N-Hood to be
responsible for Hill’s death. McElroy, apparently believing
that N-Hood members were at the Lynwood house on July 26
told Cook that her “homeboys will be over there in five minutes.”
Shortly afterward, Bryant and Jackson, both Palm and Oak
members, arrived with others at the Lynwood house. Bryant
got out of the Cadillac and asked Cook and/or Harris where the
N-Hoods were, while Jackson went toward the back of the house
to a bedroom window, where he asked the occupants the same
question. The court could reasonably infer from these facts that
Bryant, Jackson, and their compatriots went to the Lynwood
house to seek revenge for the murder of Hill.
       There is also substantial evidence that the planned
act of revenge involved shooting a rival gang member. A
semiautomatic rifle was in the front seat of the Cadillac when
Bryant and Jackson arrived in that car at the Lynwood house.
The court could reasonably infer that the occupants of the
Cadillac, including Bryant, were aware of the rifle’s presence
and of the likelihood that it would be used against N-Hoods if
any were found at the house.
       Jackson, who used the semiautomatic rifle to shoot Brown
three times, indisputably harbored the intent to kill. Even if
Bryant did not share that intent, the court could infer that he
knew that Jackson would use the gun to carry out the plan of
revenge, that such use “is dangerous to human life,” and any
acts he took to aid and abet Jackson would be with conscious
disregard for human life. (See Powell, supra, 63 Cal.App.5th
at p. 713.)
       There is substantial evidence that Bryant aided and
abetted Jackson’s actions by accompanying him to the Lynwood




                               12
house, asking about the presence of N-Hoods upon their arrival,
controlling the scene in the front of the house and preventing
Cook from leaving the property, and attempting to stop
Downing—a potential second victim of the plan for revenge—
from leaving the property.
      Because the court’s findings are supported by substantial
evidence, we affirm the order denying Bryant’s petition.

                        DISPOSITION
      The order denying Bryant’s petition for resentencing is
affirmed.
      NOT TO BE PUBLISHED.




                                          ROTHSCHILD, P. J.
We concur:




                  CHANEY, J.




                  WEINGART, J.




                               13